Citation Nr: 1511223	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of service connection for a right foot disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran had been diagnosed with left ear hearing loss.  See January 2012 VA examination.  The first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, supra, at 253.  

The Veteran's military occupational specialty during service was that of telecommunications controller.  The Veteran reported that during service he was exposed to noise from large generators and vehicles, including helicopters.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran experienced acoustic trauma in service.  The remaining question is whether the current left ear hearing loss is related to any aspect of the Veteran's military service, to include acoustic trauma.

Service treatment records show that on entrance, the Veteran had thresholds frequencies in decibels in the left ear at 500, 1000, 2000, and 4000 Hertz were 10, 5, 15, and 45.  At separation, thresholds frequencies in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 15, 30, and 40.  The Veteran's report of medical history at entrance to service and separation did not indicate that he had ear, nose, and throat trouble.  In September 1976, an audiological consultation request stated that the Veteran's audiometric readings were not within acceptable limits and an evaluation was needed.  In October 1976, the Veteran was noted to have mild high frequence hearing loss that was within normal limits for his profile.

The January 2012 VA examiner opined that the Veteran's right ear hearing loss was less likely as not incurred in, caused by, or permanently aggravated by the claimed service injury, event, or illness.  The basis of this opinion was that hearing loss in the left ear was present at enlistment and was unchanged at separation.  However, the examiner noted that the Veteran separated from service with bilateral progressive hearing loss..

Given the fact that the Veteran's service records show bilateral progressive hearing loss prior to separation from active duty service, the Board finds after resolving any benefit of the doubt in favor of the Veteran that service connection for the Veteran's left ear hearing loss is warranted.  This finding is supported by the fact that service connection had previously been granted for right ear hearing loss based on the same in-service acoustic trauma.  

With respect to tinnitus, a January 2012 VA audiological examination report reflects that the VA examiner opined that the Veteran's tinnitus was not related to service, based on the Veteran's reported onset of tinnitus thirty two years following service.  The Board finds this opinion is inadequate, however, as the examiner failed to address the Veteran's history of acoustic trauma in service and the Veteran's earlier reports (see his July 2014 claim) that he first experienced tinnitus in service in November 1976.  Given that the January 2012 medical opinion regarding the etiology of the Veteran's tinnitus is inadequate, the Board is left with only the Veteran's testimony that his tinnitus began in service following acoustic trauma.  As noted, the acoustic trauma has been conceded.  The Board has no reason to doubt the Veteran's contention that his tinnitus started in service following acoustic trauma.  Therefore, the Board finds these statements regarding onset of tinnitus to be both competent and credible.  Given this testimony, the Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus disability commenced during active military service.  As such, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Although the Veteran underwent a VA examination for the right foot disability in January 2012, the examiner failed to discuss the potentially positive medical evidence consisting of a notation of blisters found on both feet in January 1974.  Therefore, another VA examination must be afforded to the Veteran which considers the Veteran's complete treatment records from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his right foot disability.  After securing the necessary release, relevant records that are not duplicates of those already contained in the claims file should be requested.  In addition, obtain updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such.

2.  Following the above development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed right foot disability.  The claims file must be made available to the examiner for review prior to the examination.  Any necessary tests should be performed. 

Based on the examination and review of the record, the examiner must answer the following questions: 

Is it at least as likely as not that any current right foot disability diagnosed had its onset during active service or is related to any in-service event, disease, or injury?

In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's report as to the onset of his reported symptoms and experiences.

The examination report must include a complete rationale for all opinions expressed.  

3.  After the above development has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


